106 F.3d 422
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.FMT CORPORATION, INC., Plaintiff-Appellee,v.NISSEI ASB COMPANY, Defendant-Appellant
No. 95-1372.
United States Court of Appeals, Federal Circuit.
April 01, 1996.
ORDER OF DISMISSAL

1
The parties in the above-captioned matter having consented to dismissal of Appeal No. 95-1372, with each party to bear its own costs on appeal;  and the parties having settled their disputes;  pursuant to Federal Rule of Appellate Procedure 42(b), it is hereby


2
ORDERED THAT Appeal No. 95-1372 is dismissed with prejudice, and that each party shall bear its own costs on appeal.


3
IT IS FURTHER ORDERED THAT the Clerk shall return to Appellant all copies of the Confidential Appendix filed in connection with this appeal, except for a single copy which shall be maintained by the clerk for archive purposes and continue to be treated as confidential.


4
SO ORDERED.